                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF WISCONSIN


In Re:                                                   Chapter 13 Bankruptcy
JASON LOWMAN
JEANNA LOWMAN                                            Case No. 16-20057-SVK


                  NOTICE AND MOTION TO DISMISS - CONFIRMED PLAN


    NOTICE IS HEREBY GIVEN that the Chapter 13 Standing Trustee, Scott Lieske, pursuant to 11
U.S.C. § 1307 (c), does hereby move the Court for an Order dismissing this case, for cause, including;


   Failure to make payments as required by 11 U.S.C. § 1326.

   Failure to provide the Chapter 13 Trustee with copies of the 2016 and 2017 income tax returns
   for Jason (only) and failure to pay the Office of the Chapter 13 Trustee one-half of the net
   2016 and 2017 taxrefunds, if any.

   ANY OBJECTION TO THE RELIEF REQUESTED BY THIS MOTION SHOULD BE IN
WRITING SPECIFYING LEGALLY SUFFICIENT GROUNDS WHY THE MOTION SHOULD
NOT BE GRANTED AND SHOULD BE FILED WITH THE CLERK OF THE U.S.
BANKRUPTCY COURT, ROOM 126, U.S. COURTHOUSE, 517 EAST WISCONSIN AVENUE,
MILWAUKEE, WISCONSIN 53202, WITHIN 21 DAYS OF THE DATE OF THE MAILING OF
THIS NOTICE. SHOULD AN OBJECTION NOT BE IN COMPLIANCE WITH THESE
REQUIREMENTS THE COURT MAY GRANT THE MOTION WITHOUT A HEARING. IF
YOU OR YOUR ATTORNEY DO NOT TAKE THESE STEPS, THE COURT MAY DECIDE
THAT YOU DO NOT OPPOSE THE RELIEF SOUGHT IN THE MOTION AND MAY ENTER
AN ORDER GRANTING RELIEF.

       Dated December 20, 2018 at Milwaukee Wisconsin.

                           /s/______________________________________
                           Scott Lieske, Chapter 13 Standing Trustee
                           Robert W. Stack, Staff Attorney
                           Christopher D. Schimke, Staff Attorney
                           Sandra M. Baner, Staff Attorney
                           P.O. Box 510920
                           Milwaukee, WI 53203
                           (414) 271-3943




               Case 16-20057-svk         Doc 69     Filed 12/20/18       Page 1 of 1
